Case 8:17-cv-02274-DOC-DFM Document 273-8 Filed 10/21/19 Page 1 of 3 Page ID
                                 #:7175




                       EXHIBIT 6
  Case 8:17-cv-02274-DOC-DFM Document 273-8 Filed 10/21/19 Page 2 of 3 Page ID
                                   #:7176

                                                                               Northeast Case Management Center
                                                                                                    Heather Santo
                                                                                          Assistant Vice President
                                                                                1301 Atwood Avenue, Suite 211N
                                                                                              Johnston, RI 02919
                                                                                       Telephone: (866)293-4053



July 23, 2019

Matthew C. Helland, Esq.                                     Timothy M. Freudenberger, Esq.
Nichols Kaster LLP                                           Carothers DiSante & Freudenberger, LLP
235 Montgomery Street                                        18300 Von Karman Avenue
Suite 810                                                    Suite 800
San Francisco, CA 94104                                      Irvine, CA 92612
Via Email to: helland@nka.com                                Via Email to: tfreud@cdflaborlaw.com


Case Number: 01-19-0001-3093

Individual Claimants
-vs-
CoreLogic, Inc., CoreLogic Solutions, LLC,
and CoreLogic Valuation Solutions, Inc.

Dear Parties:

This confirms the Rule 1 stay of the above arbitrations is now lifted, and the cases are active.

The AAA previously acknowledged receipt of 147 individual Demands for arbitration alleging claims against
CoreLogic, Inc. This correspondence acknowledges receipt of an additional demand for arbitration filed
yesterday, July 22, 2019, bringing the total number of filed claims to 148.

The AAA is in receipt of Claimant’s portion of filing fees in the amount of $44,400 (or $300 per case).
Accordingly, Claimants’ filing requirements for these 148 arbitrations have been met.

Respondent’s portion of filing fees for these 148 arbitrations totals $281,200 (or $1,900 per case).
Respondent’s portion of filing fees is due to AAA on or before July 30, 2019.

Payment may be submitted via check, money order, credit card, or wire transfer. Money orders and checks
should be made payable to the American Arbitration Association and sent to the American Arbitration
Association, 13727 Noel Road, Suite 700, Dallas, TX 75240. When submitting payment, please reference the
above case number to ensure that payment is properly applied.

Please notify me if you wish to pay online by credit card and I wewill provide an AAA Paylink for your
convenience. If Respondent would prefer to submit payment of the filing fees via wire transfer, we note that
AAA wire transfer instructions will follow this email under separate cover to Respondent counsel.

Please note that no answering statements or counterclaims are due at this time. Upon receipt of the arbitration
filing fees, AAA will proceed with scheduling an administrative conference call with counsel to discuss case
administration, the arbitrator selection process, and to address any questions or concerns the parties may have
  Case 8:17-cv-02274-DOC-DFM Document 273-8 Filed 10/21/19 Page 3 of 3 Page ID
                                   #:7177

at this time regarding the 148 individual case files.

If you have any questions, please contact us and we will be happy to assist you.

Sincerely,

Tacy Zysk on behalf of,
Heather Santo
Assistant Vice President
Direct Dial: (401)431-4703
Email: Heathersanto@adr.org
Fax: (866)644-0234

cc: Mark Tatum, Esq.
Marquel Reddish, Esq.
